Title: To George Washington from John Coverdale, 28 February 1795
From: Coverdale, John
To: Washington, George


        
          Sir
          Henderskelf Moor-house near Malton YorkshireFebruary 28th 1795.
        
        By the various reports which have been lately circulated in the public prints concerning the yellow-fever having raged with such violence in America and the West-Indies—I take the liberty of addressing your excellency with a few ideas I have lately collected on the subject, relative to the asswaging of it’s further progress.
        When the contagion is first seen to break out in any town or village (if it is amongst the poorer sort of people) the first thing I recommend, is, for the magistrates or other peace-officers within the district to order all the families in which the sickness is, to be removed to houses or hospitals for that purpose, the sick to different places from the sound, but the places for both should be a mile or two from where the infection first took place—the sound people should be stript of all their cloathes and washed and shaved before they go into their new lodgings—these removals ought to be in the night when the streets are clear of people which will prevent less danger of spreading the infection—there should likewise be a line cast up round the hospitals so infected (to prevent the further circulation of the disorder) at a convenient distance, and proper guards ought to be placed to hinder people passing from it without due regulation to other places—all people who recover the illness or who shall have attended on the sick and are desirous of removing should perform at least three weeks quarantine in tents or other more convenient habitations, and should likewise have their heads shaved, their bodies well washed with water impregnated with vinegar and also fresh cloathes before they be permitted to depart the line—and the greatest care ought to be taken that none pass without conforming themselves to this order; both by keeping diligent watch, and by punishing with the greatest severity any that shall have done so, or attempt it—and the better to

discover such, it will be requisite to oblige all who travel in any part of the country, under the same penalties to carry with them certificates either of their coming from places not infected or of their passing the line by permission—for when a person gets off thus clandestinely, will be more likely to carry the distemper with him than a hundred who go away under the preceeding restrictions—As this management is necessary with respect to the poorer sort of people, so the rich who have conveniences, may, instead of being carried to hospitals be obliged to go to their country-houses, provided that care be always taken to keep the sound seperated from the infected, and at the same time all the inhabitants who are yet well should be permitted nay encouraged to leave the town which the thinner it is will be the more healthy—All expences should be paid by the publick, and no charges ought to be thought great, which are counterbalanced with the saving of a country from the greatest calamities—nor does it seem to me at all unreasonable that a reward should be given to the person that makes the first discovery of infection in any place; since it is undeniable that making known the evil to those who are provided with proper methods against it, is the first and main step towards the overcoming it.
        When the sick persons are gone to the hospitals particular care should be observed in destroying their cloathes and bedding and other articles which are supposed to harbour the quintessence of contagion, these should be taken out of the town in the night and burnt, buried very deep, or sunk in the Sea. for many persons may be recovered from a disease themselves and yet retain matter of infection about them a considerable time: as we have frequently seen the small-pox taken from those who have sometime before passed through the distemper. I am of opinion that the cloathes &c. of the deceased should not be burnt in the town, because in a close place some particles of the infection may possibly be dispersed by the smoke through the neighbourhood. the destroying of the cloathes bedding &c. of the sick should be particularly attended to, which should be accounted for to the poor at the public expence—What makes cotton so eminently dangerous is it’s great aptitude to imbibe and retain any sort of iffluvia near it; of which a certain great author has made a particular experiment, by causing some cotton to be placed for one day near a piece of flesh from an

amputated limb, in a bell-glass, but without touching it; for the cotton imbibed so strong a taint, that being put up in a close box it retained it’s offensive smell above ten Months, and would he believes kept for years—if instead of fumes of putrified flesh from a sound body, this cotton had been thus impregnated with the fumes of corrupted matter from a person sick of any contagious disorder he makes no doubt but it would have communi[c]ated infection—and this experiment would have succeeded in both cases if instead of cotton; silk, wool, feathers, furs, hair, hemp, flax or such like spongy substances had been inclosed in the vessel: animal substances being the most apt to attract the volatile particles which come from bodies of the same nature with themselves—As soon as the sick are removed from their houses if they are remote enough from any other buildings the best way would be to have them demolished but the greatest care should be taken in having every substance removed which harbours the contagion—the houses or hospitals which contain the sick should be well cleaned and aired, for as nastiness is a great scourse of infection so cleanliness is the greatest preservative, which shews to us the true reason why the poor are most obnoxious to contagious disorders, for while the contagion is kept nursed up in a house it is impossible but the air should become tainted in so eminent a degree as to spread the infection into the neighbourhood on the first outlet—the shutting up of houses so infected is only keeping so many seminaries of contagion sooner or later to be dispersed abroad: for the waiting a month or longer from the death of the last patient, will avail no more than keeping a bale of infected goods unpacked, the poison will fly out, whenever the pandora’s box is opened. and it has been remarked of the Persians that though their country is surrounded every Year with the plague they seldom or never suffer any thing by it themselves: and it is likewise known that they are the most cleanly people of any in the world, and that many among them make it a great part of their religion to remove filthiness and nuisances of every kind from all places about their cities and dwellings. The insides of houses which contain the sick should be often washed with vinegar mixed with nitre or camphor—the steam of vinegar from a red hot iron or tile may be of some service, but the rooms should be kept as cool as possible—the fuel made use of should be that which admits of the purest heat—I have thought

of a method which I have seen used in Yorkshire, when there was a contagious distemper raging amongst the horned-cattle which I think may in some probability be of service on this subject. and that is when cattle have been disordered in one field, those in the fields adjoining being well and healthy owing to nothing (I belive) than rubbing their noses with tar—if therefore Animals can be secured from Diseases incident to their nature by such an article, I cannot conceive (any reason) why some such like application should not have a similar advantage on the human species, (but I refer it to greater judges than myself to determine) I therefore recommend tar to be rubbed on the doors and windows of every house, where the fever rages, (every Day) nay even in the inside of houses especially near the sick—and a little oil or spirits of tar being rubbed in different places may perhaps have no bad effect in checking the effluvia of the distemper.
        At the same time that this care is taken of houses the proper officers should be strictly charged to see that the streets be washed and kept clean from filth, carrion and all manner of nuisances; which should be carried away in the night time—the streets being first cleaned, should be washed with water well impregnated with vinegar juice of lemons or any other acid quality. There should also be large round fire-grates with kettles containing Tar or resin placed in different parts of the streets especially at the corners, but the fuel made use of should be that which admits of the purest heat—the smell of which will assist in dispersing the smell of the contagion, as well as purifying the air. These fires should be kept up in the night as well as the Day—but should be extinguished for about 4 or 5 hours in the middle of the day if it prove warm weather. To keep at a distance from the sick ought to be strictly adhered to, and to such who have but lately recovered—for the greater security herein it will be adviseable to avoid all crowds of people—nay the magistrates should oblige all who get over the disease to confine themselves for some time before they appear abroad—The advice to keep at a distance from the sick is also to be understood of the dead bodies, which should be buried at as great a distance from dwelling-houses as may be put deep in the earth at some distance from each other, and covered with the exactest care—the Coffins should be well rubbed with spirits of tar, or camphorated spirits of wine; the dead bodies should be carried out in the night, while they are

yet fresh and free from putrefaction; and there ought to be fire-grates with some kettles of tar or resin set near the graves, as soon as the remains are interred—As all reasonable provisions should be made for the sound and sick who perform quarantine, so the strict keeping of it ought to be inforced by the severest penalties—and if a ship comes from any place where the contagion has raged at the time of the ships departure from it, with more than usual Violence; it will be the securest method to sink all the goods and even the ship sometimes, especially if any on board has died of the disease—Nor ought this further caution to be omitted that when the contagion has ceased in any place by the approach of winter, it will not be safe to open a free trade with it too soon—because there are instances of the distemper’s being stopt by the winter’s cold, and yet the seeds of it not destroyed, but only kept unactive till the warmth of the following spring has given them new life and force—which I fear will be the same with the Yellow fever which has been so destructive in the continent of Ame[r]ica! If the within rules had been strictly adhered to when the fever first broke out at Grenada—I am certain that the contagion would not have made so rapid a progress.
        I shall be glad to hear of your receiving this, as also of the fever being entirely abated. I am, Sir, Your excellency’s Most obdt & humble Servt
        
          John Coverdale
        
        
          P.S. I would advise all people who visit the sick to chew tobacco, or any other substance which excites the saliva; and always to be prepared with a piece of camphor near their breasts or a few drops of spirits of tar may answer the same purpose.
        
      